Title: From James Madison to Edward Coles, 3 September 1819
From: Madison, James
To: Coles, Edward


Montpellier Sepr. 3. 1819
I have received, my dear Sir, your agreeable letter of July 20th. which was very long on the way.
We congratulate you much on the various successes of your Western career. The first thing that strikes us, is the rapidity of your promotion. Bounding over the preliminary sailorship, the first stop on the deck of your Bark, pardon me, of the nobler structure, your Ark, makes you a Pilot. The name of Pilot is scarcely pronounced before you are a Captain. And in less than the twinkling an eye, the Captain starts up a Commodore on the land, a scene opens upon us in which you equally figure. We see you at once a ploughman, a railsplitter—a fence builder—a Corn-planter, a Haymaker; and soon to be a Wheat-sower. To all these rural functions, which leave but a single defect in your title of Husband-man, you add the felicities of a Town life. And to cap the whole, you enjoy the official dignity of Register of the Land office in the important Territory of Illinois. We repeat our congratulations on all these honors & employments, and wish that the emoluments may equal them.
You are well off, for this year at least, in being where you can expect bread from Corn planted in July. Here famine threatens us in the midst of fields planted in April. So severe a drought is not remembered. We have had no rain scarcely throughout the months of June July & August, and the earth previously, but little charged with moisture. On some farms, among them my two small ones near me, there has been no rain at all, or none to produce any sensible effect. In some instances there will not be the tythe of a Crop. And the drought has been very general not only in this but in other States. It has been, I understand, particularly severe thro’ the Tobacco districts in Virga. and must make this crop very scanty. It is at this critical moment feeling, in all its force, the want of rain. I fear that Albemarle has no better than neighbour’s fare. Fortunately for us the Wheat Crop was every where very fine & well harvested.
The Season has been as remarkable too for the degree & constancy of its heat, as of its dryness. The Thermometer in the coolest part of my largest room, was on two days at 92°, for several at 90 & 91. and generally from 84 to 5–6. 7 & 8°. Our Springs & wells have not yet entirely failed; but without copious rains, this must quickly be the case.
You are pursuing, I observe, the true course with your negroes, in order to make their freedom, a fair experiment for their happiness. With the habits of the slave, and without the instruction, the property or the employments of a freeman, the manumitted blacks, instead of deriving advantage from the partial benevolence of their Masters, furnish arguments against the general efforts in their behalf. I wish your philanthropy would compleat its object, by changing their colour as well as their legal condition. Without this they seem destined to a privation of that moral rank & those social blessings, which give to freedom more than half its value.
Mrs. Madison, as well as myself, is much gratified by your promise to devote the next Winter to your native haunts. We hope your arrangements will give us an ample share of your time. We will then take the case of your Bachelorship into serious & full consideration. Mrs M. is well disposed to give all her aid in getting that old thorn out of your side, and putting a young rib in its place. She very justly remarks however, that with your own exertions, hers will not be wanted, and without them not deserved. Accept our joint & affectionate wishes for your health and every other happiness.
